              Case 1:19-cv-03143-UA Document 1 Filed 04/09/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            1e cv 0sn43
LOCAL ONE SECURITY OFFICERS UNION,
                                                          Index No
                                             Plaintiff,

                                                          COMPLAINT
                      - agarnst   -
NEW YORK UNIVERSITY,

                                           Defendant


        Local One, Security Officers Union ("Local One"), by and through its counsel Hoffrnann

& Associates, as for its complaint against New York University ('NYU"), respectfully alleges    as


follows:

                                  PRELIMINARY STATEMENT

    1. This is an action for a temporary   restraining order to stay a labor arbitration commenced

by Defendant New York University ("NYU") with the American Arbitration Association
("AJAA"), on the basis that Plaintiff never agreed to arbitrate any such matters with New York

University.

   2. Plaintiff s counsel received Defendant's       Demand for Arbitration ("Demand") on March

6,2019.

   3.   On or about December 11,2018, non-party Richard Berger, a member of Local One, filed

a civil action in New York State Supreme Court under the index number 16155312018 (the

"Berger Action") against NYU, alleging statutory claims for underpayment of wages under the

New York Labor Law. That action was subsequently removed by Defendant to this District,

where it is currently pending before the Hon. District Judge J. Paul Oetken under index number

19-cv-00267 (JPO).




                                                 I
             Case 1:19-cv-03143-UA Document 1 Filed 04/09/19 Page 2 of 5




                                                                            against Plaintiff,
   4.    On or about March 6,2019, Defendant filed a Demand for Arbitration

                                                                        contractual arbitration
alleging that the claims asserted by Berger must be adjudicated through

between plaintiff and Defendant pursuant        to a Collective Bargaining Agreement ("CBA")

entered into between Plaintiff and Defendant'

   5.    The Berger Action does not allege the violation of any of the
                                                                       terms of the CBA, and does


not involve the CBA in anY waY.

    6.   Local One is not a party to the Berger Action'
                                                                             by Defendant on
    7.   Local One now seeks an injunction staying the arbitration commenced
                                                                       any of the claims raised in
the ground that there is no agreement between the parties to arbitrate

the Berger Action.


                                         JT]RISDICTION


    g.                                                                        to Section 301 of the
         This Court has subject matter jurisdiction over this action pursuant

Labor Management Relations Act, 29 U.S.C. $ 185, and 28 U.S.C. $
                                                                 1331.


                                              VENUE


    9.   Venue is proper in this district pursuant        to   Section 301   of the Labor Management

 Relations Act,29U.S.C- $ 185.

                                           THE PARTIES

   . 10. plaintiff Local One Security    Officers Union is a Labor Organization as defined by

 Section 2(5)   of the National Labor Relations Act, 29 U.S.C. $ 152(5), and it maintains its

 principal place of business at 419 Lafayette Street, Third Floor, New York,      NY   10003'




                                                   2
              Case 1:19-cv-03143-UA Document 1 Filed 04/09/19 Page 3 of 5



    11. Defendant    New York University is an education corporation organized and existing

under the laws of the State of New York with a principal place of business at 70 Washington

Square South, New York,      NY 10012.

                                               FACTS


    12. On or about March      6,2019, Counsel for Defendant filed a Demand for Arbitration with

the American Arbitration Association ("A,r{A") demanding arbitration between Local One and

NYU over the statutory claims asserted by non-parly Richard Berger in the Berger Action.

    13. The   CBA entered into between Plaintiff and Defendant sets forth a grievance procedure

and eventual arbitration process which is limited to claims "between the Employer and the Union

respecting any of its members employed by the Employer or the Employer and the Union as to

the meaning, application, or operation of any provision of this Agreement."

    14.   In the Berger Action, non-party Berger seeks for himself and on behalf of a putative class

of similarly situated individuals to recover underpayment of wages pursuant to certain delineated

provisions of the New York Labor Law and its implementing regulations. Specifically, Berger

asserts   two causes of action for: unpaid overtime compensation (under NYLL          $ 663
                                                                                            .and 12

NYCRR       S 142-2.2) and   for failure to pay wages (under NYLL    $$ 663 and 190, et seq. which

encompasses,inter alia,NYLL $$ 191, 193, and 198).

    15.   No agreement to arbitrate any statutory claims for underpayment of wages         between

members of Local One and NYU exists under the CBA or elsewhere.

    16. The claims asserted    in the Berger Action do not arise from the CBA; do not challenge or

rely upon any provision of the CBA;and in no way involve any interpretation of the CBA.

    17. Accordingly, the grievance and arbitration procedures      of the CBA do not apply to the

claims asserted in the Berger Action, and cannot be arbitrated pursuant to the CBA.

                                                   a
                                                   J
              Case 1:19-cv-03143-UA Document 1 Filed 04/09/19 Page 4 of 5




    18. Because      there   is no valid   arbitration agreement supporting the Demand, Plaintiff

contends that the arbitration cofiImenced by Defendants should be stayed.



                                            First Cause of Action
                                             (Injunctive Relief)

    lg.Plaintiff repeats and alleges every allegation set forth in paragraphs I through 18 as if

fully   set forth herein.

    20. No agreement to brbitrate Berger's statutory wage claims exists.

    21. Without injunctive     relief Local One will   be irreparably harmed.

    22.If    the injunction is not granted, Local One   will be required to arbitrate claims which it did

not assert and which are not the subject of any CBA it entered into and do not relate to any of the

provisions of any CBA it entered into with NMJ.

    23.   Plaintiff has not, and does not, consent to arbitration with Defendant over Berger's

statutory wage claims before the AAA.

    24.Plairrtiff has not participated in the arbitration demanded by Defendant against Plaintiff.

    25. Defendant must be enjoined from proceeding with the arbitration           it   commenced before

the A,rd{.


WHEREFORE, Plaintiffrespectfully requests that an injunction be entered permanently staying

the arbitration demanded by Defendant against Plaintiff, and for such other and further relief that

the Court may deem just and equitable.


Dated: New York, New York
          April 8,2019




                                                    4
         Case 1:19-cv-03143-UA Document 1 Filed 04/09/19 Page 5 of 5




                                              HO               ASSOCIATES

                                              By
                                                             S. Hoffmann, Esq
                                                     450 Seventh Avenue
                                                     suite 1400
                                                     New York, New York 10123
                                                     (212) 679-0400

                                              Attorneysfor Plaintiff


TO   Joseph A. Piesco, Esq.
     Garrett D. Kennedy, Esq.
     DLA PIPER US LLP O{\)
     1251 Avenue of the Americas,2Tth Floor
     New York, New York 10020

     Att orney s for Defendant




                                          5
